DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
a control unit, each networked device includes a sound generating device, a housing, a microprocessor, a power source, in Claim 1, 
input device, in Claim 2, 
one or more Light Emitting Diodes (LEDs), Claim 4, 
external antenna, Claim 6, 
solar panel, Claim 9, and
cellphone, tablet or other mobile computing device, Claim 10. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the period “.” after “power source” in line 14 needs to be changed to a comma “,”, and the phrase “a control unit” in lines 8-9 needs to be changed to “the control unit” (since a control unit has already been recited in line 2).  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  the term “athlete” in line 2 needs to be changed to “user”.  Appropriate correction is required. 
Claim 3 is objected to because of the following informalities:  the phrase “the sound source” in line 1 needs to be changed to “the sound generating device”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the term “LED’s” in line 1 needs to be changed to “LEDs”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “an output” in line 2 needs to be changed to “the sound generating device”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “Providing” in line 2 needs to be changed to “providing”, the phrase “a control unit” in line 5 needs to be changed to “the control unit” and “a network” in lines 5-6 needs to be changed to “the network” (since a control unit and a network have already been recited in the system of claim 1 and such system is recited in line 2 of claim 12), the phrase “sound source” in line 10 needs to be changed to “sound generating device”. Furthermore, claim 12 recites the phrase “an athlete” in line 1 and “the athlete” in line 4 while in claim 1 (which is recited as part of method of claim 12), “a user” has been recited. Applicant is respectfully requested to stay consistent with the claim language that is used throughout the entirety of the claim set. Appropriate corrections are required.
Claim 13 is objected to because of the following informalities:  the phrase “an athlete” in line 2 needs to be changed to either “the athlete” or “the user” depending on the language that applicant chooses to use.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “the selected drill” in line 2 needs to be changed to “a selected drill”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “the drill” in line 2 needs to be changed to “a drill”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “Providing” in line 2 needs to be changed to “providing”, the phrase “a plurality of networked devices” in line 3 needs to be changed to “the plurality of networked devices”, the phrase “an input” in line 4 needs to be changed to “an input device”, the phrase “a control unit” in line 7 needs to be changed to “the control unit” and the phrase “a network” in lines 7-8 needs to be changed to “the network”, the phrase “sound source” in line 13 needs to be changed to “sound generating device”, the term “module” in line 16 needs to be changed to “device”, the phrase “the input” in line 16 needs to be changed to “the input device”, the phrase “sound source” in line 18 needs to be changed to “the sound generating device”. Also, the underlines “_” between some of the claim terms in lines 15, 16 and 20 need to be removed. Furthermore, claim 17 recites the phrase “an athlete” in line 1 and “the athlete” in lines 4, 15 and 21 while in claim 1 (which is recited as part of method of claim 17), “a user” has been recited. Applicant is respectfully requested to stay consistent with the claim language that is used throughout the entirety of the claim set. Appropriate corrections are required.
Claim 21 is objected to because of the following informalities:  the phrase “the drill” in line 2 needs to be changed to “a drill”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the term “preselected” in line 2 needs to be changed to “predetermined”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch et al. (US 2007/0213126 A1).
Regarding claim 1, Deutsch discloses an athletic drill training system comprising: a. a control unit (11), b. a plurality of networked devices (12), wherein each networked device includes: i. a sound generating device (17), ii. a housing configured to allow a sound signal to be heard by a user (Fig. 2), iii. a microprocessor capable of network communications that can handle multiple analog and/or digital inputs and outputs, and is capable of sending signals to and receiving signals from a control unit (¶ [0026], ¶ [0050], ¶ [0090], ¶ [0093]), iv. wherein the networked device is configured to trigger the sound signal when it receives a signal from the control unit (¶ [0050]-[0051]), v. wherein the networked device is configured to send a signal to the control unit in response to the user triggering an input (abstract, ¶ [0027], ¶ [0034], ¶ [0094], ¶ [0097]), and vi. a power source (¶ [0088]), c. wherein the control unit is configured to send and receive signals to and from the networked devices (Fig. 1), and d. a network connecting the networked devices together with the control unit (10, ¶ [0087]).  

Regarding claim 2, Deutsch discloses wherein the networked devices include an input device to indicate the athlete is near, the input device consisting of at least one of a: touch sensor, button, pressure plate, or proximity sensor (¶ [0091], ¶ [0097], ¶ [0160], ¶ [0233]).  
Regarding claim 3, Deutsch discloses wherein the sound source consists of at least one of a: buzzer, speaker (17), or audible vibration (¶ [0099]).  
Regarding claim 4, Deutsch discloses the system further comprising at least a light generating module disposed with the housing, comprising one or more Light Emitting Diodes (LEDs) (16, ¶ [0099]).  
Regarding claim 6, Deutsch discloses wherein the housing includes an external antenna (as shown below) for extending a wireless network range (¶ [0088]: “The remote units (12) can be placed in a wide variety of configurations limited only by the range of the radio frequency system used. In one embodiment of the system of the invention, this range is at least 200 meters line-of sight. Furthermore, each remote unit can function as a relay/routing device, thus greatly extending the overall range of the system”).  
[AltContent: arrow][AltContent: textbox (Antenna)]
    PNG
    media_image1.png
    551
    729
    media_image1.png
    Greyscale

Regarding claim 7, Deutsch discloses wherein the housing is portable (Fig. 2, ¶ [0089]).  
Regarding claim 8, Deutsch discloses wherein the power source of the networked devices are rechargeable batteries (¶ [0088]).  


Claims 1-4, 7, 11-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tybon et al. (US 2012/0064495 A1).
Regarding claim 1, Tybon discloses an athletic drill training system (10) comprising: a. a control unit (13, abstract), b. a plurality of networked devices (12, abstract, ¶ [0034]), wherein each networked device includes: i. a sound generating device (buzzer 20, abstract, ¶ [0033]), ii. a housing configured to allow a sound signal to be heard by a user (Fig. 2, ¶ [0041]), iii. a microprocessor (microcontroller 16) capable of network communications that can handle multiple analog and/or digital inputs and outputs, and is capable of sending signals to and receiving signals from a control unit (¶ [0034]), iv. wherein the networked device is configured to trigger the sound signal when it receives a signal from the control unit (¶ [0035], ¶ [0043]), v. wherein the networked device is configured to send a signal to the control unit in response to the user triggering an input (¶ [0040], ¶ [0043]), and vi. a power source (¶ [0042]), c. wherein the control unit is configured to send and receive signals to and from the networked devices (abstract, ¶ [0040], ¶ [0043]-[0044]), and d. a network connecting the networked devices together with the control unit (Figs. 1-8, ¶ [0034], the networked devices/detection units 12 can communicate with each other and the control unit/system 13, therefore a network exists).  

Regarding claim 2, Tybon discloses wherein the networked devices include an input device to indicate the athlete is near, the input device consisting of at least one of a: touch sensor, button, pressure plate, or proximity sensor (24 (comprising (TX) 26 and (RX) 28), ¶ [0033], ¶ [0038]-[0039]).  
Regarding claim 3, Tybon discloses wherein the sound source consists of at least one of a: buzzer, speaker, or audible vibration (Buzzer 20, Fig. 2, ¶ [0033]).  
Regarding claim 4, Tybon discloses the system further comprising at least a light generating module disposed with the housing, comprising one or more Light Emitting Diodes (LEDs) (18, Fig. 2, ¶ [0033]).  
Regarding claim 7, Tybon discloses wherein the housing is portable (Figs. 2-8, ¶ [0041], ¶ [0045]).  
Regarding claim 11, Tybon discloses wherein the networked devices are configured to turn on an output, emitting its sound for a predetermined time, when a signal is received from the control unit (¶ [0040], ¶ [0043], sound is emitted until detection of a user/object or until a predetermine time has elapsed since the detection unit was triggered and without there having been any detection of a passing object (causing a time-out)).  

Regarding claim 12, Tybon discloses a method of training an athlete comprising: a. providing a system according to claim 1 (see claim 1 above), b. placing the plurality of networked devices (12) along a path to be traversed by the athlete (Figs. 5-8, ¶ [0048]), c. wherein the networked devices are connected to a control unit (13) via a network (Figs. 1-8, ¶ [0034], the networked devices/detection units 12 can communicate with each other and the control unit/system 13, therefore a network exists), d. providing a cycle wherein: i. sending a signal from the control unit to a networked device (¶ [0043]), ii. upon receiving the signal from the control unit, the networked device turns on an output, causing its sound source to turn on for a predetermined period of time (¶ [0040], ¶ [0043]-[0044], sound is emitted until detection of a user/object or until a predetermine time has elapsed since the detection unit was triggered and without there having been any detection of a passing object (causing a time-out)), iii. the control unit waits a predetermined period of time before ending the cycle (¶ [0040], ¶ [0043]-[0044], the sequence has pauses between consecutive triggering, each of such pauses can be considered a predetermined period of time. Furthermore, the control unit also waits the same predetermined time elapsed since the detection unit was triggered and without there having been any detection of a passing object, before triggering the next detection unit), e. wherein the cycle is repeated for either a predetermined time or until a predetermined number of cycles have elapsed (¶ [0044], since each sequence and/or training/game represents a predetermined number of cycles, cycles are repeated until the predetermined number of cycles within the sequence are elapsed/completed).  
Regarding claim 13, Tybon discloses wherein the plurality of networked devices are equally spaced along the path to be traversed by an athlete (Fig. 6).  
Regarding claim 14, Tybon discloses, wherein the control unit contains various preconfigured drills, which define the sequence and time interval in which the networked devices are signaled (¶ [0040]).  

Regarding claim 17, Tybon discloses a method of training an athlete comprising: a. providing a system according to claim 1 (see claim 1 above), b. placing a plurality of networked devices (12) around the athlete (Figs. 5 and 7, ¶ [0048]), c. wherein the networked devices (12) include an input to indicate the athlete is near, the input device consisting of at least one of a: touch sensor, button, pressure plate, or proximity sensor (¶ [0033], ¶ [0038]-[0039], ¶ [0040], ¶ [0043]), d. wherein the networked devices (12) are connected to a control unit (13) via a network (Figs. 1-8, ¶ [0034], the networked devices/detection units 12 can communicate with each other and the control unit/system 13, therefore a network exists), e. wherein the control unit starts a timer (¶ [0040], since the sequence has pauses between consecutive triggering, a timer has to exist (and start) to await the pause period to elapse before triggering the next network device), f. providing a cycle wherein: i. sending a signal from the control unit to a networked device (¶ [0043]), ii. upon receiving the signal from the control unit, the networked device turns on an output, causing its sound source to turn on and stay on (¶ [0040], ¶ [0043]), iii. wherein movement of the athlete towards the active sound generating module, the input is triggered to indicate that the cycle has been completed (¶ [0040], ¶ [0043]), iv. turning off an output, causing the sound source to turn off when the athlete has triggered the input (¶ [0043]-[0044]), v. sending a signal to the control unit from the networked device indicating the cycle has been completed by the athlete (¶ [0043]), g. wherein the cycle is repeated for either a predetermined time or until a predetermined number of cycles have elapsed (¶ [0044], since each sequence and/or training/game represents a predetermined number of cycles, the cycles are repeated until the predetermined number of cycles within the sequence are elapsed/completed).  
Regarding claim 18, Tybon discloses wherein the plurality of networked devices are placed in a semi-linear manner or in a pattern surrounding the athlete (Figs. 5 and 7, ¶ [0048]).  
Regarding claim 19, Tybon discloses wherein the control unit contains various preconfigured drills, which define the sequence in which the networked devices are signaled (¶ [0040]).  
Regarding claim 20, Tybon discloses wherein the control unit sends signals to the networked devices in a random order (¶ [0040]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claim 1 above, and further in view of Emrich et al. (US 2017/0261295 A1).
Deutsch is silent about the system further comprising LED’s to indicate a RSSI as good, moderate or weak. 
Regarding claim 5, Emrich teaches a system comprising LED's/display (402) to indicate a RSSI (404) as good, moderate, or weak (Fig. 4, ¶ [0052], the more the strength the more lines lighting up indicating good, moderate or weak (i.e. zero or only one line lighting up)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deutsch’s invention with LED’s to indicate a RSSI as good, moderate or weak as taught by Emrich in order to ensure that the networked devices and the control unit are placed within communication range of each other in a drill and thereby ensuring that communication between various devices is maintained throughout the drill.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claims 1 and 8 above, and further in view of Bessette (US 2003/0087220 A1).
Deutsch teaches the power source of the networked devices being rechargeable batteries (¶ [0088]) and that solar cells can may be used as a power source (¶ [0088]). Deutsch is silent about wherein the housing includes a solar panel to recharge the batteries. 
Regarding claim 9, Bessette teaches a system comprising a plurality of data stations/devices (100, 420-440, 510-550, Figs. 1 and 4-5), each including a sound generating device (120), a housing (130) and a power source (250, Fig. 2), wherein the power source of the stations/devices are rechargeable batteries, wherein the housing includes a solar panel/cell to recharge the batteries (¶ [0032]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deutsch’s invention wherein the housing includes a solar panel to recharge the batteries as taught by Bessette in order to enable use of the system for a prolonged period of time outdoors and/or indoors, while reducing the cost of using the system over time. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claim 1 above, and further in view of Klinnert (US 2011/0148039 A1).
Deutsch teaches the control unit being configured to receive information from a remote computer terminal (i.e. 31, Fig. 1, ¶ [0128]). Deutsch is silent about wherein the control unit is configured to receive information from (or the remote computer terminal being) a cellphone, tablet, or other mobile computing device.  
Regarding claim 10, Klinnert teaches an athletic drill training system comprising: a control unit (2), a plurality of networked devices (4, ¶ [0016]) in communication with the control unit (abstract), wherein the control unit is configured to receive information from a cellphone, tablet, or other mobile computing device (22, ¶ [0076], the interface (20) of the control unit is connected to an external user interface 22, for example a laptop computer, which is considered a mobile computing device).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deutsch’s invention wherein the control unit is configured to receive information from (or the remote computer terminal being) a cellphone, tablet, or other mobile computing device as taught by Klinnert in order to enable a remote user (i.e. coach) on a mobile computing device (i.e. lap top), communicated various program codes to the control unit to be sent out to the networked devices to perform certain actions. 

Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tybon as applied to claims 12 and 17 above, and further in view of Trow (GB 2512283 A).
Tybon teaches the control unit containing input unit (keyboard of the computer, see Fig. 6). Tybon is silent about wherein the control unit contains an input defining the number of networked devices to be used for the selected drill, wherein the control unit contains an input defining the total number of cycles and/or total time that the drill will operate, wherein the control unit contains an input defining the length of the drill, with an input of either number of cycles or total drill time, wherein the control unit reports athletic performance in either the time it took to complete the preselected number of cycles, or the number of cycles that the athlete completed in the total drill time.
Regarding claims 15-16 and 21-22, Trow teaches a method of training an athlete comprising: providing an athletic drill system having a control unit (15) and a plurality of networked devices (13) each including a sound generating device (3, abstract), a housing (1), a microprocessor (9/21) capable of network communications that handle multiple analog and/or digital inputs and outputs, and is capable of sending signals to an receiving signals from the control unit (abstract), a plurality of LEDs (5), input devices to indicated the athlete is near (7, a touch sensor/switch, a button/mechanical (push) switch, pg. 3 lines 1-2), and a power source (11, a rechargeable battery 23, pg. 7 lines 19-21), each network device is configured to trigger the sound signals when it receives a signal from the control unit and sends a signal to the control unit in response to the user triggering an input (abstract, pg. 5 lines 1-24), wherein the control unit contains an input defining the number of networked devices to be used for the selected drill, the total number of cycles and/or total time that the drill will operate/wherein the control unit contains an input defining the length of the drill, with an input of either number of cycles or total drill time (pg. 6 lines 9-20, a program is selected (hence inputted) from the controller determining the number of base stations/network devices to be used, the order in which they are to be used and for how long the athlete will work/total time that the drill will operate/total drill time, pg. 9 lines 18-24, where alternative exercise is selected, the user is offered the opportunity to set the number of base stations to be used as well as the layout and the order of the networked devices/base stations), wherein the control unit reports athletic performance in either the time it took to complete the preselected number of cycles, or the number of cycles that the athlete completed in the total drill time (pg. 10 lines 8-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tybon’s method wherein the control unit contains an input defining the number of networked devices to be used for the selected drill, wherein the control unit contains an input defining the total number of cycles and/or total time that the drill will operate, wherein the control unit contains an input defining the length of the drill, with an input of either number of cycles or total drill time, wherein the control unit reports athletic performance in either the time it took to complete the preselected number of cycles, or the number of cycles that the athlete completed in the total drill time as taught by Trow in order to enable use of the system for a wider range of sports and athletic drills, to target athletes of various health and fitness conditions, and an athlete’s specific position within the sport, while preventing the user from potential injuries and in order to allow the athlete to develop in stages, resulting in maximum and lasting improvements (see Trow pg. 6 lines 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784